Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Attachment to Advisory Action
2.    Applicants’ arguments filed 2/23/2021 have been considered and have been entered. However, they are not persuasive. As there is no further amendments of the present sets of claims, and because the arguments are not persuasive as discussed in detail below, therefore, the last office action has been maintained. The claims have been entered.

Response to arguments
3.	Applicants arguments are summarized below:
Applicants argued in remarks section on pages 2 and 3 that
	(i) On page 2, applicants argued, “Examiner stated that according to Maeda, tryptophan is 2.0% and 2.3% in actin and myoglobin, therefore, according to Examiner, the hydrolysate of Maeda necessarily contains more than 0.6% of tryptophan by weight of total amino acids. Applicant respectfully brings Examiner’s attention to the fact that tryptophan is usually enriched in the insoluble fraction of protein preparation, but low in the soluble fraction”
(ii) Applicants argued on page 6 second paragraph that “Even if one of skill in the art would take Maeda’s meat/muscle and subject to the process of Eckmayer, the NOT in the soluble protein fraction. This is so because none of Eckmayer, Maeda, or any other cited references taught using the sequence of steps as disclosed in the instant application. Different processes result in different compositions”.
In response to (i) and (ii) above, it is to be noted that regarding the above arguments including the argument that majority of the tryptophan-containing protein would stay in the insoluble residues, but NOT in the soluble protein fraction, that examiner used Maeda et al. who discloses the distribution of different amounts of tryptophan and hydroxyproline present in different tissues of poultry meat. However, examiner used the muscle tissue selection by Maeda et al. and did not use other alleged steps from secondary prior art by Maeda et al.
 It is to be noted that and as mentioned in the last office action that ‘Maeda’s meat/muscle’ is considered [in section (ii), see bold line above] having tryptophan rich with minimal/no hydroxyproline containing muscular protein is considered to modify the poultry meat of Eckmayer et al. to make soluble protein having the final product having “greater than 0.6% tryptophan” and minimal/no hydroxyproline in the final product of independent claim 1 of the presently claimed invention. 
Regarding the argument that majority of the tryptophan-containing protein would stay in the insoluble residues, but NOT in the soluble protein fraction, it is to be noted that applicants considered the method used by Maeda et al. for different combinations of poultry meat. However, examiner did not use the alleged steps of hydrolysis using different combinations of poultry meat from secondary prior art by Maeda et al. As discussed above, Maeda et al. was used as secondary prior art only to modify the 
4.	Applicants also argued in remarks section, on page 3 third paragraph that  More specifically, in step (a), the process of the instant invention subject the starting poultry material to enzymatic treatment without first denaturing the material as taught by Eckmayer. In step (b), the instant invention then taught heating the mixture from step (a) to at least 180 °F for at least five minutes to fully cook the mixture and denature the enzymes and form a cooked slurry. Then in step (c), the cooked slurry of step (b) is incubated further at a temperature between about 200 °F and 300 °F under a pressure between 10 and 15 psig for a time period between 1 and 6 hours to form a fully cooked slurry to help solubilize proteins and peptides out of the insoluble fraction. Finally, the final slurry is separated into at least a fat layer, a broth layer and a meaty layer, wherein the broth layer contains the claimed composition with high soluble protein having greater than 0.6% of tryptophan but less than 3% of hydroxyproline by weight of total amino acids”
In response, it is to be noted that independent claim 1 is a product claim and not a method claim. Eckmayer et al. discloses enzymatically hydrolyzed poultry meat product having greater than 80% soluble protein (at least in examples 3, 4, `8 of Eckmayer et al.). 
Therefore, Eckmayer discloses poultry meat, in general, and does not specify the tissue which can provide the hydrolyzed product having claimed tryptophan with minimal hydroxyproline. 


5.	 Applicants argued on page 3, first paragraph, in remarks section that “Eckmayer taught denaturing the protein before enzyme treatment. When proteins are denatured, they will become insoluble. Eckmayer then treat these denatured protein with enzyme with a “relatively short duration of the enzymatic decomposition step.” See lines 16-17, Col. 3 of Eckmayer. The decomposition product is then separated into soluble fraction, fat and insoluble residues. See lines 61-65, Col. 3 of Eckmayer. Even if one of skill in the art would take Maeda’s meat/muscle and subject to the process of Eckmayer, the majority of the tryptophan-containing protein would stay in the insoluble residues, but NOT in the soluble protein fraction. This is so because none of Eckmayer, Maeda, or any other cited references taught using the sequence of steps as disclosed in the instant application. Different processes result in different compositions”.
In response, it is to be noted that applicants misinterpreted the disclosure by arguing that “Eckmayer taught denaturing the protein before enzyme treatment”. The reason is col 3 lines 16-17 and col 3 lines 61-65 of Eckmayer et al. discloses that the ‘decomposition step” which is conducted by enzymatic treatment to make water soluble 
As an additional note, ‘denaturation’ term was not mentioned by Eckmayer as discussed above. However, it is known in this art that “denaturation” occurs by enzymatic treatment.  However, the duration of enzymatic treatment makes the 80% or greater amount of denatured protein (peptides)  into soluble form (i.e. making peptides, amino acids which are soluble) which are soluble and is greater than 80% water soluble protein is obtained (at least in examples 3, 4, 8 of Eckmayer et al.) and is achieved by performing the duration of digestion one to 5 hours ( col 3 lines 15-20) necessary for such type of 80% or greater soluble protein. Therefore, if the solubility is greater than 80% (i.e. can be 100%), then all the tryptophan will be in the soluble form. The disclosed condition is such that if residue insoluble protein is left, it is less than 20% and is separated by centrifugation. 
Therefore, majority of the tryptophan will NOT stay in the insoluble portion, however, will stay in the soluble form. 

6.	 Applicants’ argued in remarks section, on page 4 last paragraph that “Applicant understand that the USPTO does not have facility to conduct experiment”. Applicant presented detailed comparison of the composition of the instant invention 
In response, it is to be noted that the applicants Table 2 is the commercial broth made from poultry meat, in general. It did not specify comparison between identical tissues (e.g. chicken breast vs chicken breast etc.) in Table 2. However, in applicants specification ([0036] of applicant PGPUB), it recites chicken breast finely ground (in PGPUB [0036]- [0038]) which is 92% muscle protein and 8% structural protein (in Maeda et al. Table 1)  and has high tryptophan and low /minimal hydroxyproline as disclosed by Maeda et al. (at least in Tables 1, 4 of Maeda) and discussed above. Nowhere in the specification, applicants mentioned the tissue used from chicken for making commercial broth or the identical tissues were used to compare the amino acid profile of the disclosed composition vs commercial broth. 
It is, therefore, to be noted and as discussed above, the combinations of prior arts by Eckmayer et al. in view of Maeda et al. meet claimed invention. The reason is the rejection explained why a person having ordinary skill in the art (PHOSITA) would enzymatically hydrolyze protein more than 80% soluble protein of  modified Eckmayer et al. by modifying the animal meat of Eckmayer et al. by selecting chicken breast  having actin and myosin (92%)  with 2.0 and 2.3% tryptophan as taught by Maeda et al. (Table 1) in order to would achieve claimed  “at least 0.6% tryptophan” with minimal 
	It is also to be noted that and mentioned in the prior office action that Eckmayer et al. also discloses the method of hydrolyzing greater than 80% of the starting material (in Eckmayer et al. at least in example 3,4,8) which is interpreted as 80-100% hydrolysis of the product. If we consider this range of hydrolysis, then the percentage of tryptophan will be in soluble fraction from the hydrolysis of chicken breast would meet claimed amount (e.g. in at least in Tables 1, 4 of Maeda et al., chicken breast has 92% muscular protein is 2.0+2.3=4.3 x0.92= about 3.77 and lower value 80% hydrolysis will have 3.77x0.80=2.96). Therefore, the disclosed 80% (lower) hydrolysis meets claimed tryptophan in the soluble fraction. It is also to be considered that the degree of hydrolysis and soluble product is optimizable and it is within the skill of one of ordinary skill in the art to optimize the hydrolysis condition (e.g. reaction time, amount of enzyme etc.) as was addressed on page 8, paragraph 10 (Please see, addressed using Result Effective variable) in the last office action. 




8.	Applicants arguments in relation to Kelleher et al. in view of Maeda et al. and secondary prior arts have been considered. However, the identical response is applicable as was discussed above for the primary prior art by Eckmayer et al. in view of Maeda et al.
.
Conclusion
9. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792